Order entered September 25, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00002-CV

                       PILOT TRAVEL CENTERS, LLC, Appellant

                                            V.

    JOAN MCCRAY, JAMES MCCRAY, AND SHAMEKIA GULLATTE, AS NEXT
              FRIEND OF BRANDON GULLATTE, Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-09096-M

                                        ORDER
          On our own motion, our opinion and judgment of July 10, 2013 are ORDERED

withdrawn. We DIRECT the Clerk to REINSTATE this appeal. We ORDER the Dallas

County District Clerk to file a supplemental record within FIFTEEN DAYS of the date of this

order containing the trial court’s September 25, 2013 Order on Pilot Travel Centers, LLC’s

Motion to Reconsider. An opinion and judgment in the above-numbered cause will issue in due

course.


                                                 /s/    ROBERT M. FILLMORE
                                                        JUSTICE